DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment of 3/25/21 has been entered in full. Claims 1, 3, 17, 85, 88, 89, 94, 96, 114, 115 and 143 are amended. Claims 11-14, 87, 95, 102, 103 are canceled. Claims 1, 3, 4, 6, 7, 17, 85, 88, 89, 92, 94, 96-101, 104, 113-115, 124 and 126-145 are pending.
Applicants' elections of (1) SEQ ID NO: 65 as the species of ActRII antagonist (with traverse) and (2) aflibercept as the species of additional active agent or supportive therapy (without traverse) were previously acknowledged. The elected species read on each pending claim. Claims 1, 3, 4, 6, 7, 17, 85, 88, 89, 92, 94, 96-101, 104, 113-115, 124 and 126-145 are under consideration, as they read upon the elected species.

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (9/25/20).
The objections to the specification at pg 2-3 are withdrawn in view of the amendments to the specification.
All objections and/or rejections of claims 11-14, 87, 95, 102 and 103 are moot in view of the cancellation of these claims.
The objections to claims 1, 3, 4, 6, 7, 17, 88, 89, 92, 94, 96-101, 104, 113-115, 124 and 126-145 at pg 3 are withdrawn in view of the amendments to the claims.
The rejection of claims 1, 3, 4, 6, 7, 17, 85, 88, 89, 92, 94, 96-101, 104, 113-115, 124, 132, 133, 144 and 145 at pg 7-10 under 35 U.S.C. 112(a) for failing to comply with the written description requirement is withdrawn in view of the amendments to the claims.
The rejection of claims 1, 3, 4, 6, 7, 17, 85, 88, 89, 92, 94, 96-101, 104, 113-115, 124 and 126-145 at pg 10-11 on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 10,550,170, issued 2/4/20, is withdrawn in view of the amendments to the claims that limit the patient to having chronic anemia, which is not recited in the claims of the '170 patent.

Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 112, enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6, 7, 17, 85, 88, 89, 92, 94, 96-101, 104, 113-115, 124 and 126-145 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A method for treating a vascular disorder of the eye in a patient, or for improving vision in a patient that has a vascular disorder of the eye, or of treating or reducing severity of an eye disorder in a patient, comprising administering to a patient in need thereof an effective amount of an ActRII (activin type II receptor) antagonist, and further wherein the patient has chronic anemia and myelodysplastic syndrome, and wherein the ActRII antagonist comprises a polypeptide comprising an amino acid sequence that is at least 90% identical to the sequence of amino acids 29-109 of SEQ ID NO: 1, wherein the polypeptide comprises an acidic amino acid at the amino acid position corresponding to position 79 of SEQ ID NO: 1, and wherein the polypeptide is capable of binding to GDF8 and/or GDF11,
does not reasonably provide enablement for:
A method for treating a vascular disorder of the eye in a patient, or for improving vision in a patient that has a vascular disorder of the eye, or of treating or reducing severity of an eye disorder in a patient, comprising administering to a patient in need thereof an effective amount of an ActRII antagonist, wherein the patient has chronic anemia, wherein the ActRII antagonist comprises a polypeptide comprising an amino acid sequence that is at least 90% identical to the sequence of amino acids 29-109 of SEQ ID NO: 1, wherein the polypeptide comprises an acidic amino acid at the amino 
Applicants’ arguments (3/25/21; pg 15-16) as they pertain to the rejection have been fully considered but are not deemed to be persuasive for the following reasons.
In the reply, Applicants argue that the claims have been amended to limit the patient to one having chronic anemia, and that the specification provides a working example (Example 14) of treatment of a patient with chronic anemia that resulted in "significant and sustained increased in hemoglobin levels, transfusion independence, improved vision, and suggests positive effects on treating other types of ocular disorders". Applicants argue that this demonstrates that the claimed method of treatment could have been performed without being required to engage in undue experimentation.
Applicants’ arguments have been fully considered but are not found persuasive. It is acknowledged that that claim has been narrowed to limit the treated subject to one having chronic anemia, but this amendment is not sufficient to enable the full scope of the claimed invention. The term "chronic anemia" is not defined in the specification, and is interpreted broadly as encompassing any type of anemia that persists over time, and thus encompasses chronic anemia due to deficiencies (e.g., iron, folate or B-12), chronic anemia caused by inflammation, chronic aplastic anemia, chronic anemia caused by bone disease, chronic sickle cell anemia and any other form of chronic deficiency of red blood cells. The working example pointed to by Applicants is limited to treatment of a single patient with myelodysplastic syndrome (MDS) as well as chronic anemia and vision loss, which are both symptoms of the MDS. It is not found persuasive that this single example enables treatment of vascular eye disorders in patients with other types of chronic anemia. As set forth previously, the loss of vision in MDS patients is associated with NAION (non-arteritic anterior ischemic optic neuropathy), which has uncertain pathophysiology. In view of the lack of knowledge of knowledge of the cause of NAION, the skilled artisan would likewise not appreciate that a novel treatment for NAION in myelodysplastic syndrome, such as shown in the specification, would be predictably 

New objections and/or rejections necessitated by Applicants’ amendment
Duplicate claims, warning
Applicant is advised that should claim 133 be found allowable, claim 144 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
To elaborate, claim 144 has been amended to depend from claim 85, but claim 133 also depends from claim 85, and each of claims 133 and 144 present the same further limitation, limiting the polypeptide to comprising an E at position 79 with respect to SEQ ID NO: 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer (TD) in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains TD forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer (eTD) may be filled out completely online using web-screens. An eTD that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTDs, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 4, 6, 7, 17, 85, 88, 89, 92, 94, 96-101, 104, 113-115, 124 and 126-145 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 10,550,170, issued 2/4/20, and which shares the same inventors, applicant and assignee with the instant application, and further in view of Cazzola et al, 2008. Hematology Am Soc Hematol Educ Program. 1: 166-175. This rejection is necessitated by Applicants' amendments to the claims that limit the patient to one having chronic anemia.
Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons. 
The instant application claims priority as a continuation to application 15/360,588, from which the '170 patent issued. Thus the instant application shares an identical disclosure with that of the '170 patent.
Independent claims 1, 3 and 17 of the instant claims have been amended to narrow the patient to one having chronic anemia, and to narrow the ActRII antagonist to one comprising a polypeptide comprising an amino acid sequence that is at least 90% identical to the sequence of amino acids 29-109 of SEQ ID NO: 1, wherein the polypeptide comprises an acidic amino acid at the amino acid position corresponding to position 79 of SEQ ID NO: 1, and wherein the polypeptide is capable of binding to GDF8 and/or GDF11. As such, the ActRII antagonist used in the instant claims is now of the same scope as the one used in the method of claim 1, 26 and 36 of '170, but the patient population in which the vascular eye disorder is treated is different, with the instant claims being directed to treatment of such a disorder in a patient having chronic anemia, and the claims of '170 being directed to treatment of such a disorder in a patient having myelodysplastic syndrome patient

It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to take the method of the claims of the '170 patent, which are a method of treating a vascular disorder of the eye in a myelodysplastic syndrome patient by administering an effective amount of an ActRII antagonist comprising a polypeptide comprising an amino acid sequence that is at least 90% identical to the sequence of amino acids 29-109 of SEQ ID NO: 1, wherein the polypeptide comprises an acidic amino acid at the amino acid position corresponding to position 79 of SEQ ID NO: 1, and wherein the polypeptide is capable of binding to GDF8 and/or GDF11, and in view of the teachings of Cazzola modify this method to treatment a vascular disorder of the eye in a myelodysplastic syndrome patient having chronic anemia. The person of ordinary skill in the art would be motivated to make this change in order to apply the treatment to the entire range of patients with myelodysplastic syndrome, the majority of which have chronic anemia as taught by Cazzola. The person of ordinary skill in the art would have reasonably expected the treatment for a vascular eye disorder in a myelodysplastic syndrome patient would also work to treat such a disorder in a myelodysplastic syndrome patient also having chronic anemia. The method obvious over claims 1, 26 and 36 of '170 in view of the teachings of Cazzola meets the limitations of independent claims 1, 3 and 17 of the instant claims.
The remaining dependent claims of the instant application represent preferred embodiments of the invention of the claims of '170, as evidenced by the two disclosures being identical. Thus, claims 1-44 of '170, in view of the teachings of Cazzola, are not patentably distinct from the instant claims. 

Conclusion
No claims are allowed. 

THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on (571) 272-0857857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646